Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 1 of 9




                                                            3/22/2021

               Amended
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 2 of 9
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 3 of 9
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 4 of 9
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 5 of 9
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 6 of 9
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 7 of 9
Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 8 of 9




2/23/2021
        Case 1:20-cv-10813-VSB Document 14 Filed 03/22/21 Page 9 of 9




                                                                   22nd

March
